DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Objections
Claims 21, 31, 41, and 42 are objected to because of the following informalities:  In claims 21 and 31, the phrase “as function over a second period” should be “as a function over a second period”. Claims 41 and 42 lack punctuation at the end of the claims. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to include that the first and second probabilities are void functions over a first period of time and second period of time respectively. Applicant also presented related arguments saying the prior art does not teach the newly introduced limitations.  However, as shown in figures 9 and 10 of the primary reference, Su, the y-axis is in time. Also, per [0069], [0150], and [0151] below, Su discloses the low intensity stimulation period is the first period (which has a first, lower probability of voiding) and the high intensity stimulation is the second period (which has a second, higher probability of voiding). Note that both periods are as a function of time.

    PNG
    media_image1.png
    816
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    886
    641
    media_image2.png
    Greyscale


Su discloses in [0069]: “patient 14 may use external programmer 24 to provide patient input to IMD 16 indicating urge or an increased probability of unintentional voiding. IMD 16 may then modify stimulation based on the patient input”. Su discloses in [0078]: “IMD 16 may increase the intensity of electrical stimulation when the sensor 22 indicates an increase in urge or probability of an involuntary voiding event of patient 14, such as when an increase in bladder pressure is detected by sensor 22”. Su discloses in [0150]: “processor 50 may detect a bladder contraction indicative of an increased urge to void, a leakage incident experienced by patient 14, or an imminent voiding event based on bladder impedance, bladder pressure, pudendal or sacral afferent nerve signals, external urinary sphincter or anal sphincter electromyogram (EMG), motion sensor signals (e.g., accelerometer signals), or any combination thereof. For example, processor 50 may detect the increased urge to void, the leakage incident experienced by patient 14, or the imminent voiding event or other triggering event based on sensor data generated by sensor 22”. Su discloses in [0151]: “Upon determining the intensity of the stimulation should be increased, e.g, upon receiving the patient input or the sensor data, processor 50 may increase stimulation intensity from the low intensity to the high intensity”.
Thus, the period prior to the increase in urge or probability of a voiding event (and increase in stimulation intensity) will read on the “first period of time”. The “first probability” is determined to be low during this “first period”. The period during the increased urge or probability (and increase in stimulation intensity) of voiding is the “second period of time”. The “second probability” is determined to be higher during this “second period”. The increased urge or probability of voiding changing from a lower probability to a higher probability will read on “determine a change”. There is no claim language that requires the determination to be in percentage terms or to be an integer terms. The increase in stimulation intensity will read on “modify, based on the change, one or parameters”. Each and every limitation in the claims have been accounted for and anticipated by the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-31 and 33-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Pub. No.: 2013/0079841 A1); hereinafter referred to as “Su”.
Regarding claims 21, 31, and 40, Su discloses processing circuitry (e.g. see figure 3 element 50) configured to: determine a first probability to void function indicative of first probabilities, as a function over a first period of time, to experience a bladder related event function over the first period of time for a patient (e.g. see figure 7 elements 200-204, figures 9A, 9B, [0069], [0078], [0150]. The period prior to the increase in urge or probability of a voiding event (and increase in stimulation intensity) will read on the “first period of time”. The “first probability” is determined to be low during this “first period”) determine a second probability to void function indicative of second probabilities, as a function over a second period of time, to experience the bladder related event function over the second period of time for the patient, the second period of time occurring after the first period of time (e.g. see figure 7 elements 204-208, figures 9A, 9B, [0069], [0078], [0150]. The period during the increased urge or probability (and increase in stimulation intensity) of voiding is the “second period of time”. The “second probability” is determined to be higher during this “second period”); determine a change from the first probability to void function to the second probability to void function (e.g. see [0069], [0078], [0150]. Note: The increased urge or probability of voiding changing from a lower probability to a higher probability will read on “determine a change”. There is no claim language that requires the determination to be in percentage terms or to be an integer terms); modify, based on the change, one or more parameters that at least partially define a therapy (e.g. see figures 9A, 9B, [0069] [0078], [0151]. The increase in stimulation intensity will read on “modify, based on the change, one or parameters”); and control delivery of the therapy to the patient according to the modified one or more parameters (e.g. see figures 9A, 9B, [0069], [0078], [0151]).
Regarding claims 23 and 33, Su discloses the first probability to void function comprises one of a first instantaneous probability to void function or a first cumulative probability to void function, and wherein the second probability to void function comprises one of a second instantaneous probability to void function or a second cumulative probability to void function (e.g. see [0078], [0150], figures 9 and 10. NOTE: Su teaches an instantaneous probability, i.e. lower probability or increased probability as the probability is at any given moment in time in figures 9 and 10).
Regarding claims 24 and 34, Su discloses the processing circuitry is configured to determine the change from the first probability to void function to the second probability to void function by determining a shift in time between the first probabilities and the second probabilities (e.g. see [0078], [0150], figures 9A, 9B).
Regarding claims 25 and 35, Su discloses the shift in time is a shift earlier in time indicative of at least one of an ineffective therapy or a worsening patient condition (e.g. see [0078], [0150], figures 9A, 9B).
Regarding claims 26 and 36, Su discloses the processing circuitry is configured to determine the change from the first probability to void function to the second probability to void function by determining a narrowing of a first time aspect of the first probability to void function to a second time aspect of the second probability to void function (e.g. see [0078], [0150], figures 7, 9A, 9B).
Regarding claims 27 and 37, Su discloses the modified one or more parameters at least partially define the therapy as being below at least one of a perception threshold, a motor threshold, or an activation threshold for the patient (e.g. see figure 7, [0078], [0150]).
Regarding claims 28 and 38, Su discloses the therapy comprises a second therapy, and wherein the processing circuitry is configured to deliver a first therapy during the first period of time and the second period of time (e.g. see figures 9A, 9B).
Regarding claims 29 and 39, Su discloses the processing circuitry is configured to adjust, based on the change from the first probability to void function to the second probability to void function, a timing of delivery of the second therapy compared with a timing of delivery of the first therapy (e.g. see figures 9A, 9B, [0078], [0150]).
Regarding claim 30, Su discloses a stimulation delivery module configured to deliver the therapy to the patient (e.g. see figure 3 element 52).
Regarding claims 41 and 42, Su discloses  the first probability to void function comprises one of a first instantaneous probability to void function or a first cumulative probability to void function (e.g. see [0078], [0150], figures 9 and 10. NOTE: Su teaches an instantaneous probability, i.e. lower probability or increased probability as the probability is at any given moment in time in figures 9 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brink et al. (Pub. No.: US 2016/0136420 A1), e.g. see figure 6 especially.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792